Title: From James Madison to Richard Cutts, 4 November 1822
From: Madison, James
To: Cutts, Richard


                
                    Dear Sir
                    Montpr. Novr. 4. 1822
                
                I recd. yours of Ocr. 31. on saturday but not in time to answer it by the return mail. Inclosed are the papers from the Bank, with my name to the promisory Notes. Not wishing to resort to an Indorsor in the City, I embrace the alternative of accepting a bond for the conveyance of the lotts, for the reason you suggest. Be so good as to have the Bond executed on the delivery of the Notes, and forward it to me. With respects & best wishes
                
                    James Madison
                
            